Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00287-CR

                                     Terry C. TRENTACOSTA,
                                              Appellant

                                                v.
                                             The State
                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006CR6469
                              Honorable Ray Olivarri, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena Chapa, Justice

Delivered and Filed: February 19, 2014

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Appellant Terry C. Trentacosta appeals the trial court’s order denying his motion for

forensic DNA testing under chapter 64 of the Texas Code of Criminal Procedure. Appellant’s

court-appointed attorney has filed a brief in which he concludes this appeal is frivolous and without

merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978). Counsel has also filed a motion to withdraw. Counsel represents that appellant was

provided with a copy of the brief and the motion to withdraw, and was informed of his right to file
                                                                                       04-13-00287-CR


his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no

pet.). Appellant did not file his own brief.

       We have reviewed the record and counsel’s brief. We agree that this appeal is frivolous

and without merit. The judgment of the trial court is affirmed, and the motion to withdraw is

granted. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.);

Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the later of (1) the date of this opinion;

or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals.

See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                   Karen Angelini, Justice

DO NOT PUBLISH




                                                 -2-